DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the application
Claim(s) 1-11, is/as filed on 11/16/2020 are currently pending. Claim(s) 1-11 is/are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-11 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “wherein the flexible element …the shaping member is caused to tilt” which is a duplication of the same recitation from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3-10 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Shkolnik (US 2005/0248016 -of record).
Regarding claim 1, Shkolnik teaches an apparatus for making an object (Abstract), the apparatus comprising: 
a flexible element (3) having a material receiving surface for receiving a material (photopolymer resin) from which the object is made (see Fig.1;[0034]); and 
a shaping member (11) that is arranged to contact the flexible element (3), the shape of the flexible element being affected when the shaping member contacts the flexible element (see Figs. 9-13;[0022] and [0044]), at least one of the shaping member and the flexible element can be tilted to induce a peeling separation (i.e. a pivoting motion will inherently induce a peeling separation) of the shaping member from the flexible element (see Figs. 9-13;[0044]); wherein the flexible element (3) can be moved with the shaping member (11) pressed thereto by atmospheric pressure, and a constraint (i.e. a pivot) constrains the movement of the shaping member such that the shaping member is caused to tilt (i.e. the pivot for pivoting the member 11) (see figs. 10-12;[0045-0046]).
claim 3, Shkolnik further teaches the apparatus wherein at least one of the shaping member (11) and the flexible element (elastic film 3) can be tilted into contact with the other (see Figs. 9-12).
Regarding claim 4, Shkolnik further teaches the apparatus wherein the shaping member (11) is a flexible element (a flexible mat) flattening member (see figs.9-13; [0050]).
Regarding claim 5, Shkolnik further teaches an apparatus defined by claim 1 wherein the flexible element (3) can be moved with the shaping member (11) pressed thereto by atmospheric pressure, and a constraint (i.e. a pivot) constrains the movement of the shaping member such that the shaping member is caused to tilt (i.e. the pivot for pivoting the member 11) (see figs. 10-12;[0045-0046]).
Regarding claim 6, Shkolnik further teaches the apparatus comprising a radiation source (i.e. electromagnetic irradiation source) arranged to irradiate the material so received through the shaping member (11) and the flexible element (3) to form a section of the object (see Figs.1-6,9; [0007] and [0036]).
Regarding claim 7, Shkolnik further teaches the  apparatus comprising a radiation source (i.e. electromagnetic irradiation source) arranged to irradiate the material so received to form a section (9) of the object, the radiation source being arranged to irradiate the material when the object being made is in contact with the material (see figs.1 -6,9; [0007] and [0036]).
Regarding claim 8, Shkolnik further teaches the apparatus configured such that the flexible element (3) forms at least part of a vessel (a basin 7) configured to contain the material (see figs.1-6; [0034]).
Regarding claim 9, Shkolnik further teaches the apparatus wherein the flexible element (3) comprises a flat film capable of being a flexible sheet (see figs.1-3; [0021]).
Regarding claim 10, Shkolnik further teaches the apparatus comprising a flexible element (3) tensioner (see [0022] and [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shkolnik (US 2005/0248061 - of record).
Regarding claim 2,
Shkolnik further teaches an apparatus configured such that in use the material receiving surface is downwardly facing and the member contacts an upwardly facing surface of the flexible element (3) directly above the object being made capable to prevent the element sagging (see figs.9-10).
Shkolnik discloses the claimed invention except for the rearrangement of the material receiving surface is upwardly facing, and the shaping member contacts a downwardly facing surface of the flexible element directly beneath the object being made. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the material receiving surface is upwardly facing, and the shaping member contacts a downwardly facing surface of the flexible element directly beneath the object being made, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the material receiving surface is upwardly facing, and the shaping member contacts a downwardly facing surface of the flexible element directly beneath the object being made for the purpose of providing support to the material and flexible element by having the shaping member on the bottom therefore to prevent the upwardly facing surface sagging. (Please see MPEP 2144.04 VI C for further details)
Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shkolnik (US 2005/0248061 - of record) as applied to claim 1 above, and further in view of Hull (US 5,447,822 - of record).
Regarding claim 11,
Shkolnik teaches an apparatus as discussed in claim 1 above.
Shkolnik does not teach the apparatus comprising a controller configured to receive instructions for making the object.
In the same filed of endeavor, 3D printing, Hull teaches a method using an apparatus for forming a three-dimensional object (3) from a curable resin (10) which controlled by a computer (7) configured to receive instructions for making the object 9see figs.1 -3; column 1, lines 14-19, column 4, lines 58-69, and column 5, lines 1 -10).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified an apparatus as taught by Shkolnik with a computer to receive instructions for making the dimensional object as taught by Hull for the purpose of controlling the manufacturing process of the 3d object (see column 5, lines 1 -15).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,836,101. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 discloses all the limitations of instant claim 1, and therefore, they are coextensive in scope.
Dependent claims 2-11 recite various features which are also recited or obvious over the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743